MILLIKEN, Judge.
This is an appeal from a judgment for the appellee, plaintiff below, for $800 which the jury found had been loaned the appellant in part by the appellee and in part by her husband before his death. The jury also returned a verdict for $500 additional which the appellant admitted he owed the appellee.
The grounds alleged for a new trial are: (1) The verdict is not sustained by the evidence; (2)- the verdict is contrary to the evidence; (3) the court erred in admitting evidence for the appellee; and (4) newly discovered evidence.
The appellant was the son-by-law of the appellee at the time of the transactions listed in the petition, but the relationship has been severed by his divorce from her daughter. The appellant’s former wife testified in this litigation in behalf of her mother, the appellee, and plaintiff below.
We have read the testimony and briefs of the parties and conclude that this case was one for a jury to decide on the basis of credibility of the witnesses. Neither appellant nor appellee tendered instructions to aid the court in submitting the case to the jury. However, the instructions given by the court substantially and fairly presented to the jury the issues involved. The newly discovered evidence alleged in the affidavit in support of the motion for a new trial on that ground was not of such nature that it would have changed the minds of the jury had it been presented to them.
The judgment is affirmed.